Justice SCOTT specially
concurring:
I agree with the majority that, based upon the totality of circumstances in this case, the arresting officers lacked probable cause to arrest Vincent McCoy. I write separately, however, because I do not consider this to be one of those many close cases requiring either an intricate subjective balancing of the facts, or a difficult judgment call as to whether the circumstances evinced probable cause to support a warrantless arrest.
I
The concept of probable cause is ensconced in the Fourth Amendment which requires that “no warrants for either searches or arrests shall issue except ‘upon probable cause.’ ” Henry v. United States, 361 U.S. 98, 80 S.Ct. 168, 4 L.Ed.2d 134 (1959). Historically, the general warrant, dating back to the mid-1700’s, allowed police to arrest and search on mere suspicion that some illegal act had been committed. Id. at 100, 80 S.Ct. at 170. In 1776 however, the Virginia and Maryland Declarations of Rights served to abolish the practice, with both bills characterizing the general warrant as “grievous and *1239oppressive.” Id. at 100-01, 80 S.Ct. at 169— 70. Around the time that the general warrant was beginning to be disfavored by the houses of commons, the decisional law was similarly holding that “common rumor or report, suspicion, or even ‘strong reason to suspect’ was not adequate” to make an arrest. Id. at 101, 80 S.Ct. at 170-71.
More than two hundred years later, there has been no retrenchment of this principle; it is well-settled that while “[e]vidence required to establish guilt is not necessary,” a finding of probable cause exists when a “prudent [person] in the shoes of the [arresting] officers would have seen enough to permit them to believe that [the defendant] was violating or had violated the law.” Id. at 102, 80 S.Ct. at 171. Rejecting arrests premised on bare suspicions, we have held that probable cause may be found where a person of reasonable caution has sufficient information to believe that a person is violating or has violated the law. People v. Quintero, 657 P.2d 948 (Colo.), cert. granted, 463 U.S. 1206, 103 S.Ct. 3535, 77 L.Ed.2d 1386 and cert. dismissed, 464 U.S. 1014, 104 S.Ct. 543, 78 L.Ed.2d 719 (1983). In determining whether that constitutional standard has been met, a reviewing court should examine the “facts and circumstances known to the arresting officer” at the time of the arrest, and should not be persuaded “by subsequently acquired information.” People v. Thompson, 793 P.2d 1173, 1175 (1990). Finally, under the totality of circumstances test, in order to establish probable cause to arrest based on suspicions of informants, the police should either corroborate or verify non-incriminatory facts provided by first-time informants. People v. Turcotte-Schaeffer, 843 P.2d 658 (Colo.1993); People v. Diaz, 793 P.2d 1181 (Colo.1990); People v. Contreras, 780 P.2d 552 (Colo.1989).
Because the facts and circumstances known to the arresting officers here evinced no more than mere suspicion of criminal activity, permitting only an investigatory stop, there was no probable cause to support a warrantless arrest. The absence of probable cause is particularly clear when the facts and circumstances are examined in a context that takes into account the demographic make-up of the location where the arrest occurred.
A
The challenged arrest in this case occurred in New Orleans, Louisiana, a city in which African Americans, not including other persons of color, comprise well over sixty-two percent of the population.1 Approximately eight percent of the African American population is composed of males between the ages of twenty to twenty-nine.2 Of course, it is impossible to know how many of the approximately 25,000 individuals, or more than one in twenty of the approximately one-half million New Orleanseans, fit the description given to the police by the “previously reliable informant”: “a short, stout black male about twenty-five years old,” maj. op. at 3. Thus, the lack of more discrete information as to distinguishing characteristics about the individual who had offered to sell the informant “five pieces of jewelry” on February 18,1987, seriously reduces the utility of the information supplied by the first informant. Based on the vague description provided by the first jeweler, any arrest resulting from that description would be unreasonable.
The .next day, February 19, the department received a call from an employee at a jewelry store who reported that two persons had been in the store and aroused his suspicions because he had never seen the two before and they attempted to sell a large quantity of expensive jewelry at a very low price. Without providing any information relating to criminal conduct, this second informant, who identified himself by name but was unknown to the police, gave a detailed description of the two suspects, “male and a female, both black,” maj. op. at 1234. Al*1240though the second informant supplied sufficiently detailed information as to the identifying characteristics of the man and the woman,3 the information provided consisted solely of non-incriminatory factual details. In such cases, either personal knowledge by the arresting officer, or corroboration of details of an informant’s tip by independent police work is necessary to support a reasonable belief that a crime has been or is being committed. People v. Diaz, 793 P.2d at 1183. As stipulated to on the record at the suppression hearing, the police arrested McCoy “the moment” they came in contact with him. Thus the People conceded that the arresting officers lacked personal knowledge of any criminal activity and that they acted without the benefit of any independent police work. Hence, the fact that McCoy fit the description of the person described in the second informant’s call and that such formed the sole basis for the arresting officer’s conclusion that he had probable cause to arrest McCoy is a wholly insufficient basis to support a warrantless arrest.
By the same token, we are not presented with a situation in which there is a credible or probative nexus between the first “previously reliable informant” and the second citizen informant. That is, considering all the information available to the police at the time of the arrest and the totality of the circumstances then, there was inadequate personal distinguishing information about the “black male ” who attempted to sell five pieces of jewelry on February 18, to connect him to the “man and [] woman ” who, on February 19, attempted to sell a large quantity of expensive jewelry. Thus despite the connection apparently drawn between the two calls from informants by the police,4 the two tips should not be linked in a manner that would produce in the aggregate more than a bare suspicion of criminal activity, which will not satisfy our probable cause standard.
B'
Equally important, Sergeant Gaudet, the arresting officer, specifically testified that McCoy’s arrest was based on mere suspicion, and further stated that McCoy “was only [arrested] for investigation.” Under the totality of the circumstances test, a reviewing court will consider the arresting officer’s declarations when ascertaining the purpose of the intrusion or the arresting officer’s intention, and as such we should, under that standard, consider the statements of Sergeant Gaudet. Officer Gaudet’s decision to place McCoy “under arrest for investigation,” maj. op. at 1238, reflects the same reasoning that gave rise to the general warrant but which was appropriately rejected over 200 years ago.
II
Finally, I wish to point out that we have never held that evidence illegally obtained can justify unconstitutional intrusions.5 Although the evidence acquired by unconstitu*1241tional means might aid the prosecution in obtaining a conviction, I am unwilling to abandon binding precedent intended to assure that citizens are, in fact, free from unreasonable searches and seizures by government officers. Because the Exclusionary Rule only serves to suppress evidence and does not acquit defendants, it is inappropriate to assume that remand for retrial will not lead to a just result.
Ill
In sum, I can find no set of facts in this case that would balance in favor of a finding of probable cause to support a warrantless arrest. Because I am sharply opposed to any principle of law which would allow our “process of arrest to revert ... to whispered accusations,” Draper v. United States, 358 U.S. 307, 324, 79 S.Ct. 329, 339, 3 L.Ed.2d 327 (1959), I agree with the majority that the judgment of the court of appeals reversing the conviction of McCoy should be affirmed.

. "Census of Population: General Population Characteristics” (U.S. Dept, of Commerce, La. 1990).


. Id.


. The caller described the two individuals as a black male and a black female and noted that the male was stocky, approximately twenty-five years old, and wore a black jacket with the name "McCoy” and a depiction of a "red devil” appearing on it. The informant further related that the male was carrying a small bag and was wearing a large amount of jewelry.


. At the suppression hearing, Sergeant Miller testified that the New Orleans police department "gets those type of calls every day.” •


. It is axiomatic that the law does not sanction a view that so long as the ends justify the means, any means will do. Robert Bolt’s work, A Man For All Seasons, provides some insight into the danger of retrospective justification. In the Bolt play, the Lord Chancellor Thomas More speaks with his daughter and son-in-law, both of whom had urged the Lord Chancellor to arrest a man because it was widely known — but legally insupportable — that, “that man’s bad.” In response, Chancellor More stated:
The law, Roper, the law. I know what’s legal, not what’s right. And I’ll stick to what’s legal. ... I’m not God. The currents and eddies of right and wrong, which you find such plain sailing, I can’t navigate. I’m no voyager. But in the thickets of the law, oh, there I’m a forester.
R. Bolt, A Man For All Seasons at 65-66. Unconvinced, Roper charged that More would give even the devil the benefit of the laws. The Lord Chancellor agreed:
*1241More: Yes. What would you do? Cut a great road through the law to get after the Devil? Roper: I'd cut down every law in England to do that!
More: And when the last law was down, and the Devil turned round on you- — where would you hide, Roper, the laws all being flat? ... This country’s planted thick with laws from coast to coast — -man’s laws, not God’s— ... d’you really think you could stand upright in the winds that would blow then? ... Yes, I'd give the Devil benefit of the law, for my own safety's sake.
Id. at 66. Needless to say, I see no place whatever for a discussion analyzing the value of incriminating evidence to the prosecution’s case when the evidence is acquired unlawfully.